13‐337‐cv 
        Bensinger v. Denbury Resources, Inc.  
         
                                 UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
                                                 
                                        SUMMARY ORDER  
         
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
JANUARY  1,  2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S 
LOCAL  RULE  32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER 
THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 

         
               At a stated term of the United States Court of Appeals for the Second 
        Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
        Square, in the City of New York, on the 28th day of March, two thousand 
        fourteen. 
                                                  
        PRESENT:  RALPH K. WINTER, 
                        RICHARD C. WESLEY, 
                        SUSAN L. CARNEY, 
                                          Circuit Judges. 
        ____________________________________________  
         
        ELI BENSINGER, individually and on behalf of all others similarly 
        situated,                    
                                    Plaintiffs‐Appellees,   
                                    
                                   v.                                    13‐337‐cv 
         
        DENBURY RESOURCES INC., 
                                   Defendant‐Appellant.              
        ____________________________________________  
        FOR DEFENDANT                                JESSIE M. GABRIEL, (Jerry R. Linscott, , 
        APPELLANT:                                   Marco Molina, Mark A. Kornfeld, on the brief),
                                                     Baker & Hostetler LLP, New York, New York 
FOR PLAINTIFFS APPELLEES:  DAVID C. KATZ, (Joseph H. Weiss, Mark D.  
                           Smilow, Joshua M. Rubin, on the brief) 
                           WeissLaw LLP, New York, New York 
___________________________________________  
 
      Appeal from the United States District Court for the Eastern District of 
New York (John Gleeson, Judge).  
 
      UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED AND DECREED that the order of the district court be and hereby 

is AFFIRMED. 

      This securities class action comes to us on an interlocutory appeal 

following class certification. Plaintiff is a former shareholder of Encore 

Acquisition Company (“Encore”). He alleges, inter alia, that Defendant Denbury 

Resources Inc. (“Denbury”) made several misstatements in its SEC filings in 

violation of § 11 of the Securities Act, and that, as a result, he received fewer 

shares than he should have when Encore merged into Denbury. Defendant asks 

us to reverse the district court’s certification of Plaintiff as a class representative, 

because, he argues, Plaintiff has suffered no damages cognizable under § 11. We 

find that Defendant’s arguments are not suitable for resolution on interlocutory 

review. 




                                            2
      Federal Rule of Civil Procedure 23(f) provides for interlocutory review of 

orders regarding class certification. On an interlocutory appeal, however, we 

only review the district court’s certification order. In re Flag Telecom Holdings, Ltd. 

Sec. Litig., 574 F.3d 29, 38 n.4 (2d Cir. 2009). We review the merits of the 

underlying case only in so far as they overlap with the elements of class 

certification. Id. at 35‐36, 38 & n.4; see also Comcast Corp. v. Behrend, 133 S. Ct. 1426, 

1432 (2013).  

      The crux of Defendant’s argument is that since Plaintiff’s asserted injury 

does not fall within the scope of § 11’s damages provision, he has suffered no 

injury. Therefore, according to Defendant, Plaintiff has no standing and the 

district court had no jurisdiction to certify the class. Defendant mischaracterizes 

his own argument. 

      It is axiomatic that, without injury, a plaintiff has no standing, and federal 

courts have no jurisdiction to decide the case. It is also true that in statutory cases 

injury is determined by the scope of the rights created in the statute. Donoghue v. 

Bulldog Investors Gen. Pʹship, 696 F.3d 170, 178 (2d Cir. 2012). In this case, 

however, there is no reasonable dispute that Plaintiff’s asserted injuries are 

constitutionally sufficient. He claims to have been denied valuable property as a 




                                            3
result of Defendant’s misstatement. As to Defendant’s argument that Plaintiff’s 

injuries do not fit within the scope of the statute: Defendant is arguing for one 

interpretation of a federal statute under which Plaintiff cannot recover; Plaintiff 

is arguing for another interpretation under which he can. This is at the core of 

our federal question jurisdiction. Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 

89 (1998).  

         Put differently, Defendant’s argument, properly construed, is not that 

Plaintiff lacks standing, but that Plaintiff fails to state a claim. Failing to state a 

claim, however, is not the same as being without standing to bring the claim. 

“[T]he absence of a valid (as opposed to arguable) cause of action does not 

implicate subject‐matter jurisdiction” unless the claim is entirely frivolous. Id. 

Plaintiff’s claim is not frivolous.1 Since Defendant’s arguments go to the merits of 

Plaintiff’s case, not the power of the district court to certify the class, they are not 

properly raised in this appeal. Accordingly, the order of the district court is 

AFFIRMED.                                  

                                          FOR THE COURT: 
                                          Catherine O’Hagan Wolfe, Clerk 
 
                                            


1    We express no opinion about the ultimate merits of Plaintiff’s claim.   


                                               4